DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-21 are pending.

Claim Objections
Claims 4-5, 9, and 16 are objected to because of the following informalities:  
Claims 4-5 and 9: Applicant is respectfully advised to amend “the filter” to “the first filter.” See claim 1, line 12.
Claim 16: Applicant is respectfully advised to amend “the filter” to “the first filter.” See claim 11, line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield et al. (US 2008/0286163 A1, hereinafter “Garfield”) in view of Kim (KR20200067426A), and as evidenced by Belkin (2019, Wireless Chargers Explained).
Regarding claim 1, Garfield discloses a portable air filtration system (Fig. 7; [0069]) (i.e., an air cleaner; a portable air cleaner) comprising:
a housing 215 ([0071]) (i.e., an outer case) having a base provided at a bottom (Fig. 6), an air inlet grill 211 (i.e., an air inlet; a grill covering the air inlet and having a plurality of suction openings through which air is suctioned) and an air outlet ([0073]: vertical airflow arrow 250); 
a motor fan 260 for propelling the airflow 250 ([0073)) mounted on a frame (at arrowhead of dotted line from motor fan 260 in Fig. 7) (i.e., a fan housed in the frame and configured to suction air through the grill and discharge air out of the air outlet; a frame provided inside of the outer case behind the grill), and
a particulate filter 212 ([0071]) (i.e., a first filter provided between the grill and the frame).
However, Garfield does not explicitly disclose (i) a battery and a wireless power receiver provided in the base; (ii) a fan configured to be powered by the battery, or (iii) a charging pad provided below the base having a wireless power transmitter to wirelessly transmit power to the wireless power receiver of the portable air cleaner when the base is seated on the charging pad.
Regarding (i)-(iii), Kim discloses a portable air purifier ([0001]) having a blower 12 (Fig. 6; [0037]) (i.e., a fan). Kim teaches that the air purifier has a wireless charging body (i.e., a charging pad) on which the air purifier is seated (Fig. 5; [0048]). Kim teaches that the resulting device has improved portability and usability ([0001]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield by providing (i) a battery and a wireless power receiver provided in the base; (ii) a fan configured to be powered by the battery, and (iii) a charging pad provided below the base having a wireless power transmitter to wirelessly transmit power to the wireless power receiver of the portable air cleaner when the base is seated on the charging pad as taught by Kim because (1) a wireless charging design confers improved portability and usability (Kim, [0001]), (2) it was known in the art that a wireless charging configuration entails a battery and a receiver coil for the charged device (i.e., a battery and a wireless power receiver provided in the base in the embodiment taught by Garfield in view of Kim), and a transmitter coil in a charging base (i.e., a charging pad provided below the base having a wireless power transmitter to wirelessly transmit power to the wireless power receiver), as evidenced by Belkin (p. 3/5, points 1 and 7; Fig. p. 4/5), (3) such a configuration powers the fan in the embodiment taught by Garfield in view of Kim, noting blower 12 in Kim, and (4) given the teachings of Garfield and Kim¸ it would have been prima facie obvious to provide a wireless charging configuration such that power can be wirelessly transmitted to a wireless power receiver of a portable air cleaner when its base is seated on the charging pad/wireless charging body.

Regarding claim 2, Garfield discloses a control panel 280 with indicators ([0075]) (i.e., a user interface provided on top of the outer case), which, in the embodiment taught by Garfield in view of Kim, would be powered by the battery since the system as a whole is powered by wireless charging (e.g., Kim, [0024]).

Regarding claim 3, Garfield discloses a motion sensor 281 on the control panel that detects the motion of a moving object and automatically adjusts the motor fan's 260 speed upward or downward in response to detected motion or lack thereof (Fig. 8; [0075]) (i.e., wherein the user interface includes a motion detector, and an operation of the fan is controlled based on a sensing by the motion detector).

Regarding claim 4, Garfield discloses an air quality indicator 285 to indicate whether the air is of good quality or poor quality (Fig. 8; [0075]) (i.e., wherein the user interface includes a display to indicate a sensed air quality).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Kim, as applied to claim 1 above, and further in view of Klein (US 4,894,071) and Park et al. (KR101752664B1, hereinafter “Park”).
Regarding claim 5, Garfield in view of Kim does not explicitly disclose (i) a roll filter having a sheet wound around a roller, (ii) a first motor that is configured to unwind the sheet by a predetermined amount such that a new section of the sheet is provided between the grill and the fan, (iii) the first motor being configured to be powered by the battery.
Regarding (i), Klein discloses a portable air cleaner (claim 1) having a grille and a fan mounted in an inner frame 32 (Fig. 2; col. 3, lines 38, 53-55). Klein teaches a filter medium rolled onto a roll R in sheets (col. 2, line 67). Klein teaches that this configuration provides an air cleaner that is simple and that requires minimal maintenance (col. 5, lines 39-40).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield in view of Kim by providing (i) a roll filter having a sheet wound around a roller as taught by Klein because this configuration provides an air cleaner that is simple and that requires minimal maintenance (Klein, col. 5, lines 39-40).
Regarding (ii), Park discloses a modular roll filter device ([0001]). Park discloses a motor 320 that is rotated a predetermined number of rotations by a control means 330 (Fig. 3; [0066]) to scroll the filter to a predetermined length ([0068], noting the typo “230”). Park teaches that this configuration facilitates filter management ([0007]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield in view of Kim and Klein by providing (ii) a first motor that is configured to unwind the sheet by a predetermined amount such that a new section of the sheet is provided between the grill and the fan as taught by Park because (1) the scrolling of a filter to a predetermined length facilitates filter management (Park, [0007], [0066]), and (2) Garfield teaches a filter between a grill and a fan, so the providing of this configuration in the embodiment taught by Garfield in view of Kim, Klein, and Park would have been prima facie obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Kim, Klein, and Park, as applied to claim 5 above, and further in view of Yoon et al. (KR20190087809A, hereinafter “Yoon”).
Garfield in view of Kim, Klein, and Park does not explicitly disclose at least one roller configured to grip and move the filter sheet such that the filter sheet is unwound and fed through a slit formed in a cover of the outer case, wherein the roller is operated by the first motor.
Yoon discloses a portable air purifier 100 (Fig. 4; [0041]) that includes a filter rotating part 150 ([0059]) (i.e., a roller). Yoon teaches that used filter material can be rolled from the purifier and cut (Figs. 5a-c; [0076]), with a slot 118 being provided (Fig. 4) in a in a housing body 116 of the device ([0095]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield in view of Kim, Klein, and Park by providing at least one roller configured to grip and move the filter sheet such that the filter sheet is unwound and fed through a slit formed in a cover of the outer case, wherein the roller is operated by the first motor as taught by Park because (1) Park discloses a motor 320 that is rotates a roller (Park, Fig. 4; [0068]) (i.e., roller configured to grip and move the filter sheet such that the filter sheet is unwound), and (2) a slot can be provided for the removal of used lengths of a rolled filter media (Yoon, Figs. 4, 5a-c; [0076]). 
It is noted that “cover” is interpreted broadly according to its definition by Marriam-Webster online: “something that protects, shelters, or guards,” noting that the side of the housing body of Yoon with the slot provides this function.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Kim, Klein, and Park, as applied to claim 5 above, and further in view of Geon (KR20150078615A).
Garfield in view of Kim, Klein, and Park does not explicitly disclose (i) at least one sensor configured to be powered by the battery (ii) to sense at least one of a contamination level of the filter, markings provided on the filter sheet, or an operation of the first motor, and (iii) the first motor is operated based on at least one of a detection by the sensor, a passage of time, a cooking frequency, or a user input.
Regarding (ii), Geon discloses an air filter of the multi-roll form (Abstract). Geon teaches filters marked along their length by a unit of length mark (M) (p. 3/12, bottom: “The air filter”), and a mark-recognition device 101 (i.e., a sensor) that detects the length of the unit mark (M) of the air filter, and to transmit the detection signal to a controller 70 (p. 4/12, “11 and 12”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield in view of Kim, Klein, and Park by providing (ii) a sensor to sense markings provided on the filter sheet as taught by Geon because filters can be marked at predetermined distances so that a mark-recognition device can convey to a controller (Geon, p. 3/12, bottom; p. 4/12, “11 and 12”) precise data for advancing a filter roll.
Regarding (i), since Kim the system as a whole that is powered by a wireless charging configuration (e.g., Kim, [0024]), it would have been prima facie obvious to use the system’s power source for the sensor.
Regarding (iii), Park teaches that the motor 320 is operated by a control means that counts time and rotates the motor at a predetermined time ([0065]), so it would have been prima facie obvious to provide a motor that is operated based on a passage of time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Garfield in view of Kim, as applied to claim 1 above, and further in view of Zhu (CN110805974A).
Regarding claim 5, Garfield in view of Kim does not explicitly disclose a second filter provided behind the first filter, wherein the first filter filters oil mist and the second filter filters odorants.
Zhu discloses a kitchen air purifying device (i.e., an air cleaner) (Abstract). Zhu teaches an oil filter plate 26 at an air inlet 11 to filter the oil in the air, which solves the problem that the conventional air purification device cannot filter an oil fume in the air (Fig. 2; [0037]), and a downstream activated carbon filter plate 34 (Fig. 4; [0040]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Garfield in view of Kim by providing a second filter provided behind the first filter, wherein the first filter filters oil mist and the second filter filters odorants as taught by Zhu because (1) Garfield teaches that the filter 212 can be an kind known in the art, and that a carbon filter can adsorb odors (Garfield, [0071]), and (2) an oil filter plate 26 can solve the problem that the conventional air purification device cannot filter an oil fume in the air (Zhu, Fig. 2; [0037]), and a carbon filter may be provided (Zhu, [0040]) for the use case in which both oil- and odor-removal is desirable.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian et al. (CN210861242U), and as evidenced by Garfield.
Regarding claim 11, Yoon discloses a portable air purifier 100 (Fig. 4; [0041]) (i.e., a portable air cleaner) to be placed adjacent to a cooking appliance (Fig. 2; [0042]) comprising:
a housing body 116 with an inlet 120 and a discharge port ([0052]) (i.e., an outer case having a left side, a right side opposite to the left side, an air inlet, an air outlet, a bottom, and a top, the left and right sides being perpendicular to the bottom and the top);
a housing cover 114 for the inlet ([0052]) (i.e., a grill coupled to the outer case to cover the air inlet through which air is suctioned);
an oil filter 140 to filter oil particles ([0056]) that is a fiber filter having pores ([0055]) (i.e., a first filter provided behind the grill, the first filter including at least one of a fibroid material or a porous material that is configured to filter oil mist); and
a blowing fan 130 for forced convection of air ([0095]) (i.e., at least one fan to suction air through the grill and discharge air out of the air outlet), 
wherein Fig. 2 represents the air purifier 100 has having a length of that is no greater than a depth of the cooking appliance.
However, Yoon does not explicitly disclose (i) a grill configured to filter airborne oil droplets of a first size; (ii) a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size; or (iii) a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants.
Regarding (i) and (iii), Zhu discloses a kitchen air purifying device (i.e., an air cleaner) (Abstract). Zhu teaches an oil filter plate 26 at an air inlet 11 (i.e., a grill) to filter the oil in the air, which solves the problem that the conventional air purification device cannot filter an oil fume in the air (Fig. 2; [0037]), and a downstream activated carbon filter plate 34 (Fig. 4; [0040]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon by providing (i) a grill configured to filter airborne oil droplets of a first size, and (iii) a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants as taught by Zhu because (1) a grill in the form of an oil filter plate 26 can be used to reduce an oil fume in the air (Zhu, Fig. 2; [0037]), (2) a carbon filter was known in the art to adsorb odors, as evidenced by (Garfield, [0071]), and (3) a carbon filter may be provided for a kitchen air purifier (Zhu, [0040]) for the use case in which both oil- and odor-removal is desirable.
Regarding (ii), Bian discloses an air purification device ([0002]) for the emission of a cooking fume ([0004]). Bian teaches first- and second-stage filtration modules, with the first for large particles and the second for smaller particles ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu by providing (ii) a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size as taught by Bian because oil particles of different sizes can be removed with two oil filters in series (Bian, [0027]), thereby increasing the effectiveness and useful life span of each filter.
Regarding the limitation of a “fan provided behind the second filter,” in the embodiment taught by Yoon in view of Zhu and Bian, because the fan is disposed adjacent the discharge port or outlet (Yoon, [0053]), it would have been prima facie obvious to provide a fan behind the second filter.

Regarding claim 16, Yoon teaches a filter 140 in a roll shape that is disposed adjacent the top of the housing body 116 (Fig. 4; [0061]), so it would have been prima facie obvious to provide a roll filter having a filter sheet wound around a first roller, the first roller being adjacent to the top of the outer case. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian, as applied to claim 11 above, and further in view of Kim, and as evidenced by Belkin.
Yoon in view of Zhu and Bian does not explicitly disclose a battery provided in the outer case to power the fan.
Kim discloses a portable air purifier ([0001]) having a blower 12 (Fig. 6; [0037]) (i.e., a fan). Kim teaches that the air purifier has a wireless charging body on which the air purifier is seated (Fig. 5; [0048]). Kim teaches that the resulting device has improved portability and usability ([0001]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu and Bian by providing a battery provided in the outer case to power the fan as taught by Kim because (1) a wireless charging design confers improved portability and usability (Kim, [0001]), (2) it was known in the art that a wireless charging configuration entails the use of a battery, as evidenced by Belkin (Fig. p. 4/5), and (3) it would have been prima facie obvious to provide a battery in the outer case of the system taught by Yoon in view of Zhu and Bian to provide it proximate to a wireless charging configuration, and because the case or housing is used to support the other structures of the system (Yoon, Fig. 4).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian, as applied to claim 11 above, and further in view of Herweck et al. (US 2020/0011567 A1, hereinafter “Herweck”).
Yoon in view of Zhu and Bian does not explicitly disclose an outer case that is formed with a handle for transport from a first location to a second location, and a weight of the air cleaner is 10 pounds (Ibs) or less.
Herweck discloses a purification system (Abstract). Herweck teaches an embodiment with a handle 132 (Fig. 10A; [0086]), and that ideally, the total system 100 weighs less than 10 lbs. ([0101]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu and Bian by providing an outer case that is formed with a handle for transport from a first location to a second location, and a weight of the air cleaner is 10 pounds (Ibs) or less as taught by Herweck because (1) an air purifier can have a handle 132 (Herweck, Fig. 10A; [0086]), and weigh less than 10 lbs. (Herweck, [0101]), and (2) these features would enhance the convenience of such a system.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian, as applied to claim 16 above, and further in view of Park.
Yoon in view of Zhu and Bian does not explicitly disclose at least one second roller provided adjacent to the other of the top or the bottom of the outer case and configured to unwind the filter sheet from the first roller.
Park teaches that both an unwinding roll and a take-up roll can be provided for an unwinding roll filter ([0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu and Bian by providing at least one second roller provided adjacent to the other of the top or the bottom of the outer case and configured to unwind the filter sheet from the first roller as taught by Park because (1) both an unwinding roll and a take-up roll can be provided for an unwinding roll filter (Park, [0009]), and (2) in the embodiment taught by Yoon in view of Zhu, Bian, and Park, the resulting lower roll can be regarded as a second roller provided adjacent to the other side of the outer case from the first roller and would be configured to unwind the filter sheet from the first roller as a take-up roll.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian, and as evidenced by Garfield, and as evidenced by Tuyls et al. (US 2010/0095884 A1).
Regarding claim 19, Yoon discloses a portable air purifier 100 (Fig. 4; [0041]) (i.e., a portable air cleaner) to be placed adjacent to a cookware (Fig. 2; [0042]) comprising: 
a housing body 116 with an inlet 120 and a discharge port ([0052]) (i.e., an outer case having a left side, a right side opposite to the left side, an air inlet, an air outlet, a bottom, and a top, the left and right sides being perpendicular to the bottom and the top); 
a housing cover 114 for the inlet ([0052]) (i.e., a grill coupled to the outer case to cover the air inlet through which air is suctioned);
an oil filter 140 to filter oil particles ([0056]) that is a fiber filter having pores ([0055]) (i.e., a first filter provided behind the grill, the first filter including at least one of a fibroid material or a porous material that is configured to filter oil mist); and
a blowing fan 130 for forced convection of air ([0095]) (i.e., at least one fan to suction air through the grill and discharge air out of the air outlet).
wherein Fig. 2 represents the air purifier 100 has having a length of that is no greater than a depth of the cooking appliance.
However, Yoon does not explicitly disclose (i) a grill configured to filter airborne oil droplets of a first size; (ii) a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size; (iii) a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants; or (iv) a length of the portable air cleaner that is no greater than 18 inches. 
Regarding (i) and (iii), Zhu discloses a kitchen air purifying device (i.e., an air cleaner) (Abstract). Zhu teaches an oil filter plate 26 at an air inlet 11 (i.e., a grill) to filter the oil in the air, which solves the problem that the conventional air purification device cannot filter an oil fume in the air (Fig. 2; [0037]), and a downstream activated carbon filter plate 34 (Fig. 4; [0040]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon by providing (i) a grill configured to filter airborne oil droplets of a first size, and (iii) a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants as taught by Zhu because (1) a grill in the form of an oil filter plate 26 can be used to reduce an oil fume in the air (Zhu, Fig. 2; [0037]), (2) a carbon filter was known in the art to adsorb odors, as evidenced by (Garfield, [0071]), and (3) a carbon filter may be provided for a kitchen air purifier (Zhu, [0040]) for the use case in which both oil- and odor-removal is desirable.
Regarding (ii), Bian discloses an air purification device ([0002]) for the emission of a cooking fume ([0004]). Bian teaches first- and second-stage filtration modules, with the first for large particles and the second for smaller particles ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu by providing (ii) a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size as taught by Bian because oil particles of different sizes can be removed with two oil filters in series (Bian, [0027]), thereby increasing the effectiveness and useful life span of each filter.
Regarding the limitation of a “fan provided behind the second filter,” in the embodiment taught by Yoon in view of Zhu and Bian, because the fan is disposed adjacent the discharge port or outlet (Yoon, [0053]), it would have been prima facie obvious to provide a fan behind the second filter.
Regarding (iv), the skilled practitioner would recognize, based on Fig. 2 of Yoon, that the air purifier 100 is small when compared to a child, and further teaches that the air purifier is relatively small and light ([0035]). Furthermore, it was known that a standard kitchen counter top depth is 24 inches, as evidenced by Tuyls ( [0119]), and the Fig. 1 shows the air purifier as having a length much less than a counter top. Therefore, the skilled practitioner would have found it obvious to optimize the size of the air purifier to be small and much less than 24 inches, so a length of a portable air cleaner that is no greater than 18 inches lacks patentable significance in the absence of evidence of objective evidence to the contrary. See MPEP 2144.05(II) and (III).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon in view of Zhu and Bian, as applied to claim 19 above, and further in view of Rakocy et al. (US 5,893,939, hereinafter “Rakocy”).
Yoon teaches a filter 140 in a roll shape inside the housing body 116 (Fig. 4; [0061]) (i.e., the first filter is a roll filter having a roller and a sheet wound around the roller). Yoon also teaches that the housing cover 114 (i.e., grill) is detachably coupled to the housing body ([0095]), and that a new oil filter 140 may be installed in an air passage of the air purifier ([0129]), so it would have been prima facie obvious to provide a roller configured to be removed from an inside of the outer case.
However, Yoon in view of Zhu and Bian does not explicitly disclose a grill that is secured to the outer case via at least one of a latch or a magnet and is configured to be removable to allow access to an inside of the outer case.
Rakocy teaches an air purifier (Abstract) with a grill 16 (Fig. 3c; col. 5, line 55). Rakocy teaches that the grill is mounted with a latch assembly 120 (col. 5, line 64) so that the grill is removably mounted (claim 10).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu and Bian by providing a grill that is secured to the outer case via a latch and is configured to be removable to allow access to an inside of the outer case as taught by Rakocy because (1) Yoon teaches a removable grill but doesn’t teach a mechanism for attaching it, and (2) a latch assembly can be provided to make a grill removable (Rakocy, col. 5, line 64; claim 10). 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Son et al. (KR20170105333A) discloses an air cleaner (Abstract) for a kitchen (Figs. 11, 12) that uses a rolled filter (Figs. 2-3, 6-7).

Additional Claim Objections
Claims 6-7, 12, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 6-7, 12, 15, 18, and 20.
The concept of a portable air cleaner including:
an outer case having a base provided at a bottom, an air inlet, and an air outlet, 
a battery and a wireless power receiver provided in the base, 
a grill covering the air inlet and having a plurality of suction openings through which air is suctioned,
a frame provided inside of the outer case behind the grill,
a fan housed in the frame and configured to suction air through the grill and discharge air out of the air outlet, the fan being configured to be powered by the battery, and
a first filter provided between the grill and the frame; and
a charging pad provided below the base having a wireless power transmitter to wirelessly transmit power to the wireless power receiver of the portable air cleaner when the base is seated on the charging pad (claim 1);
wherein the filter is a roll filter having a sheet wound around a roller, wherein a first motor is configured to unwind the sheet by a predetermined amount such that a new section of the sheet is provided between the grill and the fan, the first motor being configured to be powered by the battery (claim 5); and
further comprising a filter cutter having a blade and a second motor configured to move the blade across the sheet to cut a section of the sheet that has been unwound and is no longer between the grill and the fan, wherein the second motor is configured to be powered by the battery (claim 6);
further comprising a clamp configured to press the sheet at a predetermined position to maintain a position of the sheet, wherein the clamp includes a third motor configured to be powered by the battery (claim 7) 
is considered to define patentable subject matter over the prior art.
Likewise, the concept of a portable air cleaner to be placed adjacent to a cooking appliance comprising: 
an outer case having a left side, a right side opposite to the left side, an air inlet, an air outlet, a bottom, and a top, the left and right sides being perpendicular to the bottom and the top; 
a grill coupled to the outer case to cover the air inlet through which air is suctioned, the grill being configured to filter airborne oil droplets of a first size; 
a first filter provided behind the grill, the first filter including at least one of a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size; 
a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants; and
at least one fan provided behind the second filter to suction air through the grill and discharge air out of the air outlet, wherein a length of the portable air cleaner is no greater than a depth or width of a cooking appliance (claim 11);
wherein the length of the portable air cleaner is defined by a distance between the left side and the right side and is 24-26 inches, a width defined by a distance between the air inlet and the air outlet is 6 inches or less, and a height defined by a distance from the top to the bottom is 12 inches or less (claim 12);
further comprising a frame in which at least one of the first filter, the second filter, or the fan is supported, wherein the at least one fan includes a first axial fan and a second axial fan that are adjacent to each other along the length (claim 15); or
wherein the first filter or the grill is spring-loaded to the outer case so as to be released from the outer case upon a restoring force of a spring (claim 18) 
is considered to define patentable subject matter over the prior art.
Lastly, the concept of a portable air cleaner configured to be placed adjacent to a cookware, comprising:
an outer case having a left side, a right side opposite to the left side, an air inlet, an air outlet, a bottom, and a top, the left and right sides being perpendicular to the bottom and the top;
a grill coupled to the outer case to cover the air inlet through which air is suctioned, the grill being configured to filter airborne oil droplets of a first size;
a first filter provided behind the grill, the first filter including at least one of a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size; a second filter provided behind the first filter, the second filter being a carbon filter configured to filter odorants; and
at least one fan provided behind the second filter to suction air through the grill and discharge air out of the air outlet, wherein a length of the portable air cleaner is no greater than 18 inches (claim 19), 
wherein the length of the portable air cleaner is defined as a distance between the air inlet and the air outlet and is at least equal to 12 inches (claim 20)
is considered to define patentable subject matter over the prior art.
Garfield et al. (US 2008/0286163 A1), which discloses a portable air filtration system (Fig. 7; [0069]) comprising a housing 215 ([0071]) having a base provided at a bottom (Fig. 6), an air inlet grill 211 (and an air outlet ([0073]: vertical airflow arrow 250);  a motor fan 260 for propelling the airflow 250 ([0073)) mounted on a frame (at arrowhead of dotted line from motor fan 260 in Fig. 7), and a particulate filter 212 ([0071]). 
The use of a wireless charging system would have been obvious in view of Kim (KR20200067426A), which discloses a wireless charging body (i.e., a charging pad) on which an air purifier is seated (Fig. 5; [0048]). 
Park et al. (KR101752664B1) discloses a modular roll filter device ([0001]) with a motor 320 that is rotated a predetermined number of rotations by a control means 330 (Fig. 3; [0066]) to scroll the filter to a predetermined length ([0068]).
Regarding claim 6, Yoon et al. (KR20190087809A) discloses a roll-shaped filter unit 142/150 (Fig. 4; [0061]) having a cutting part 162 for cutting a used length of filter (Fig. 5c; [0076]). However, Yoon does not suggest that the cutting part has a second motor configured to move it across the filter, wherein the second motor is configured to be powered by the battery.
Regarding claim 7, neither Park nor Yoon suggest a clamp configured to press the sheet at a predetermined position to maintain a position of the sheet, wherein the clamp includes a third motor configured to be powered by the battery. 
Regarding claim 12, Yoon discloses a portable air purifier 100 (Fig. 4; [0041]) to be placed adjacent to a cooking appliance (Fig. 2; [0042]) comprising:
a housing body 116 with an inlet 120 and a discharge port ([0052]);
a housing cover 114 for the inlet ([0052]) (i.e., a grill);
an oil filter to filter oil particles ([0056]) that is a fiber filter having pores ([0055]) (i.e., a first filter); and
a blowing fan 130 for forced convection of air ([0095]) (i.e., at least one fan to suction air through the grill and discharge air out of the air outlet), 
wherein Fig. 2 represents the air purifier 100 has having a length of that is no greater than a depth of the cooking appliance.
Zhu makes obvious an oil filter plate 26 at an air inlet 11 (i.e., a grill) to filter the oil in the air, which solves the problem that the conventional air purification device cannot filter an oil fume in the air (Fig. 2; [0037]), and a downstream activated carbon filter plate 34 (Fig. 4; [0040]).
Bian et al. (CN210861242U) teaches first- and second-stage filtration modules, with the first for large particles and the second for smaller particles ([0027]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Yoon in view of Zhu by providing (ii) a fibroid material or a porous material that is configured to filter oil mist containing particles of a second size smaller than the first size as taught by Bian because oil particles of different sizes can be removed with two oil filters in series (Bian, [0027]), thereby increasing the effectiveness and useful life span of each filter. 
Regarding claim 12, a standard kitchen counter top depth is 24 inches, as evidenced by Tuyls et al. (US 2010/0095884 A1, [0119]). However, this information does not make obvious the providing of a portable air cleaner having a distance between its sides of 24 inches, as it would have been more obvious to choose a length that is less than a counter depth (Yoon, Fig. 2).
Regarding claim 15, Yoon does not suggest adjacent axial fans, and a modification to provide two axial fans would not have been obvious.
Regarding claim 18, the mounting of a grill using springs was known in the art, as in Hinesley (US 2006/0018640 A1, [0024]). However, Hinesley does not suggest that the grill is spring-loaded so as to be released from an outer case upon a restoring force of a spring, and this modification would not have been obvious absent hindsight afforded by the present disclosure.
Regarding claim 20, Yoon represents the air purifier 100 as being less than 12 inches between an air inlet and an air outlet, and it is taught to be kept small and light ([0035]), so it would not have been obvious to dimension the air purifier so that there is at least 12 inches between and inlet and an outlet.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL E GITMAN/Examiner, Art Unit 1772